DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 03/24/2021

	Claim(s) 1-14 and 16-21 are pending.
	Claim(s) 1-3, 8-10, 16, 17, 19, and 20 have been amended.
Claim(s) 15 has been cancelled.
The 35 U.S.C § 103 rejection to claims 1-14 and 16-21 have been fully considered in view of the amendments received 03/24/2021 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 03/24/2021


Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive; as expressed below.


Regarding independent claim(s) 1, 8, and 17:

Applicant argues (Remarks, Page 7, ¶ 5 to Page 8, ¶ 1), that “Nakagawa teaches that a sound is output around a user and, while the sound object crosses the displayed region, a sound object image such as an arrow is displayed in the display region. The arrow is not an indicator of an event or a navigational tool because the arrow is not displayed when the sound object is out of the display area. Nakagawa teaches how this process is performed overtime, not that the trajectory is representative of a timeline from a metadata component of the video content. Thus, Nakagawa's arrow is displayed during an event, not prior to an event.”
The Examiner disagrees. Wherein, Applicant’s arguments fail to view the teachings of Nakagawa et al. (US PGPUB No. 20160239252 A1) as well as the combination of the prior art as a whole. Such that:
(1) Applicant fails to view the broadness of the terms “indicator” and “event” under MPEP 2111. The term “indicator” corresponding to a person or thing that indicates, signals, or points out (Dictionary.com; [https://www.dictionary.com/browse/indicator]; additionally, to be a sign of, to point out or point to [https://www.dictionary.com/browse/indicate]). Thus, Applicant fails to view the “sound object Ob”, as taught by Nakagawa et al., as corresponding to an “indicator”. The term “event” corresponding to an outcome, issue, or result of anything (Dictionary.com; [https://www.dictionary.com/browse/event]). Thus, Applicant fails to view the “target T”, as taught by Nakagawa et al., as corresponding to an “event” (Nakagawa; the target object corresponding to an outcome point/result for the sound object [¶ 0128-0129 and ¶ 0131]). In addition, Applicant fails to view the sound object’s trajectory at different points (P1 to P7), as taught by Nakagawa et al., as corresponding to an “event” (Nakagawa; the sound object’s movement corresponding to an outcome result [¶ 0130-0134]).
(2) Applicant fails to view the relationship between the “sound object Ob” and the “target T”. Wherein, the sound object is displayed within the viewing area while the target is outside of the viewing area (Nakagawa; [¶ 0128-0129, ¶ 0131, and ¶ 0136-0137]). Moreover, Applicant fails to view that the sound object when in the display region indicates a position of a target outside of the display region (for user awareness) (Nakagawa; [¶ 0120, ¶ 0125, and ¶ 0142]). Thus, the “sound object Ob” corresponds to a navigation tool, during the time when the sound object (i.e. arrow) is displayed/presented within the display region to indicate a target position (Nakagawa; [¶ 0131, ¶ 0136-0137, and ¶ 0142]).
(3) Applicant fails view the combination of the prior art as a whole. Wherein Nakagawa et al. teaches data representative of a timeline of the content, which is modified by Fisher et al. (US PGPUB No. 20150244969 A1), to incorporate data representative of a timeline from a metadata component of the video content (Fisher; duration/timeline [¶ 0048-0050]; moreover, duration of video [¶ 0052-0053]). Thus, Applicant fails to view the timeline of the sound object (as taught by Nakagawa) as modified by data representative of a timeline from a metadata component of the video content (as taught by Fisher). 
(4) Applicant fails to view that the sound object is displayed/presented prior to the “target T” corresponding to an event, as addressed above, by Nakagawa et al.
Therefore, Applicant fails to provide a clear distinction between the applied prior art and the argued claimed subject matter.  

Applicant argues (Remarks, Page 8, ¶ 2-4), that “Yang discloses a real-time interaction where a user wearing a head-mounted display (HMD) obtains guidance from a guidance device operated by a second user who is viewing the same image IMG viewed by the HMD user. The second user cannot predict the future, thus cannot provide any indicator prior to an event.
Thus, any combination of Nakagawa and Yang is limited to interactions in the presently displayed or real-time image and does not address before the time an event occurs in the video content.
… Garin teaches live video imaging, thus is not understood to provide any indicator prior to an event.
… Because Fisher teaches gathering and analyzing data from a plurality of users in real-time video, Fisher cannot provide direction toward future events that are not yet in captured video. Paragraphs [0007] and [0048]-[0050] cited in the Office Action refer to recording and analysis of content that is very different from rendering of content. Fisher gathers data for creating a line of sight to an object of interest, not to provide an indicator prior to an event. Thus, Fisher is not understood to provide any indicator prior to an event.”
The Examiner disagrees. Applicant fails to view the teachings of Yang et al. (US PGPUB No. 20170053545 A1) and infers subject matter limitations that are silent within the argued claim. Wherein:
(1) Yang et al. teaches an indicator (i.e. arrow) prior to the user viewing an event (Yang; [¶ 0025, ¶ 0027-0028, and ¶ 0030-0033]). Wherein, an “indicator” and “event” 
(2) Applicant’s arguments imply that a future prediction is required to indicate a prior event, however the argued claim is silent regarding any prediction limitations. Furthermore, Applicant fails to view the arrow indicator as corresponding to an indicator prior to the target position corresponding to an event (Yang; [¶ 0025-0027]). Still further, Applicant relies on the teachings of a secondary user, however fails to view to teachings of a primary user being guided (to a viewable event) using an indicator prior to the event being viewable by the primary user. 
(3) Applicant infers a present, “real-time”, and/or “live” video/image versus a before/prior to time, however Applicant fails to view that the indicator (i.e. an arrow) as taught by both Nakagawa et al. and Yang et al. are presented to a user prior to an event being presented to a user, as addressed above. Moreover, even though an indicator is presented to a user in real-time, said indicator is presented prior to the presentation of an event to a user. The Examiner suggests to further limit the subject matter of the claimed indicator and event in order to better differentiate from the applied prior art of Nakagawa et al., Yang et al., Garin et al. (US PGPUB No. 20120176525 A1), Fisher et al.
(4) Applicant infers “future events that are not yet in captured video”, however the argued claim is silent with respects to prediction of an event. And, due to the broad nature of the terms “indicator” and “event”, as addressed above, an indicator corresponds to a heat map and/or visual cues/arrow which is visually presented prior to the visual presentation of a target corresponding to an event (Garin; [¶ 0029-0031, ¶ 0046-0048, and ¶ 0050]). Still further, Applicant fails to view to combination as a whole wherein Nakagawa et al., Yang et al., and Garin et al. teach an indicator being presented to a user prior to an event being presented to a user, as addressed above. Such that, Fisher et al. within the combination of Nakagawa et al., Yang et al., Garin et al., and You et al. (US PGPUB No. 20170026577 A1) teaches the argued clamed subject matter.
Therefore, Applicant fails to provide a clear distinction between the applied prior art and the argued claimed subject matter.  

Applicant argues (Remarks, Page 8, ¶ 6 to Page 9, ¶ 1), “Fisher is not understood to teach or suggest to ‘obtain data representative of a timeline from a metadata component of the video content, the timeline comprising information representative of an event time and a location of at least one event within the video content’ as set forth in claim 8.”
The Examiner disagrees. Applicant’s arguments fail to view the combination of the prior art as a whole. Wherein Nakagawa et al. teaches data representative of a timeline of the content (Nakagawa; [¶ 0128-0129, ¶ 0131, and ¶ 0136-0137]), which is modified by Fisher et al., to incorporate data representative of a timeline from a metadata component of the video content (Fisher; duration/timeline [¶ 0048-0050]; moreover, duration of video [¶ 0052-0053]). Thus, Applicant fails to view the timeline of the sound object (as taught by Nakagawa) as modified by data representative of a timeline from a metadata component of the video content (as taught by Fisher). 
Therefore, Applicant fails to provide a clear distinction between the applied prior art and the argued claimed subject matter.  


Paragraphs [0007], [0023] and [0025]-[0031] provide information about where the video was recorded and other information for the purpose of identifying an object of focus and differentiate the object of focus from other potential targets present at the same time. Thus, the videos are recorded and analyzed for grouping purposes, not to provide indicators as set forth in the claims. Thus, Fisher is not understood to teach or suggest to ‘obtain data representative of a timeline from a metadata component of the video content, the timeline comprising information representative of an event time and a location of at least one event within the video content’ as set forth in claim 8.”
The Examiner disagrees. Applicant’s arguments fail to view the combination of the prior art as a whole. Wherein, Nakagawa et al. teaches a timeline comprising information representative of a location of at least one event within said content (Nakagawa; [¶ 0130, ¶ 0132, ¶ 0134-0136, and ¶ 0138]) is modified by Fisher et al. to incorporate data representative of a timeline from a metadata component of the video content (Fisher; [¶ 0048-0050 and ¶ 0052-0055]). Furthermore, Fisher et al. teaches metadata comprising information corresponding to position and time (Fisher; “The metadata may include the position of the user, direction of focus of the user, the speed of the user, and time and date of the recording. Position information may include the longitude and latitude of the user. Direction of focus information may include compass heading data and the angle with respect to a reference point.  The direction of focus information for the recording device 11 may be obtained by identifying the change in the direction of the facing of the device at a particular time and determining a new point of focus different from the initial point of focus as the focus changes to a new or different person, object, or location at a particular time” [¶ 0023]). Moreover, Applicant fails to view the teachings directed Fisher; “The metadata comprises the position of the user, direction of focus of the user, speed of the user, or time and date of the video with the duration set by the user prior to the user selects to record and the video of the event” [¶ 0007]), such that the data information is used in identifying an object of focus (Fisher; “The location, direction, popularity, and time can be used as a fingerprint to identify the object of focus and differentiate the object of focus from other potential targets present at the event at the same time” [¶ 0029], and “A data value relating to the popularity of the object of focus of the remote device can also be correlated with the location/direction/time data” [¶ 0028]), which is incorporated into the teachings of Nakagawa et al. through modification. 
Therefore, Applicant fails to provide a clear distinction between the applied prior art and the argued claimed subject matter.

Applicant argues (Remarks, Page 9, ¶ 4), that “Nakagawa, Yang, Garin, and Fisher teach real-time interactions without the capability of providing any indicator prior to an event. No one of skill in the art would look to any of the Nakagawa, Yang, Garin, and Fisher references to either ‘obtain data representative of a timeline from a metadata component of the video content, the timeline comprising information representative of an event time and a location of at least one event within the video content, wherein the data is obtained before the event time at which the at least one event occurs in the video content’ or ‘render the at least one indicator while rendering the portion of the video content, wherein the at least one indicator is rendered prior to the event time and in time for a user to move from the current viewpoint to the subsequent viewpoint before the event time at which the at least one event occurs in the video content’ as set forth in independent claim 8.”
The Examiner disagrees. Wherein, with respect to location within a timeline of video content time and location are the same. In other words, an event at a point in time 
Additionally, Fisher et al. teaches recorded video content wherein an event is linked to time and location information as metadata (Fisher; [¶ 0007, ¶ 0023, and ¶ 0028-0030]), You et al. teaches metadata which includes location and time of an event (You; [¶ 0078-0080]) within the video content (You; [¶ 0078 and ¶ 0081]), and You et al. also teaches recorded video using said metadata to locate events (You; [¶ 0091-0093, and ¶ 0096-0097]). Thus, Fisher et al. teaches the argued subject matter of “obtain data representative of a timeline from a metadata component of the video content, the timeline comprising information representative of an event time and a location of at least one event within the video content”. Still further, You et al. teaches the visual cue (i.e. arrow) being presented before the event is presented to a user corresponding to “wherein the data is obtained before the event time at which the at least one event occurs in the video content” (You; [¶ 0092-0097]; moreover, “events may be identified within the video content data, and those events may be indicated to a viewer by a sensory cue prior to the event being displayed in the buffer-delayed video playback” [¶ 0062]; and moreover, presenting content at any selected point in time [¶ 0101]). 
Even further, You et al. teaches visual cue (i.e. arrow) being presented before the event is presented to a user also corresponding to “render the at least one indicator while rendering the portion of the video content, wherein the at least one indicator is rendered prior to the event time and in time for a user to move from the current viewpoint to the subsequent viewpoint before the event time at which the at least one You; [¶ 0092-0097]; moreover, “events may be identified within the video content data, and those events may be indicated to a viewer by a sensory cue prior to the event being displayed in the buffer-delayed video playback” [¶ 0062]).
Therefore, Applicant fails to provide a clear distinction between the applied prior art and the argued claimed subject matter.

Applicant argues (Remarks, Page 9, ¶ 5 to Page 10, ¶ 2), that “The reason given in the Office Action to combine Nakagawa, Yang, and Garin is ‘to provide an efficient and/or effective interactive guidance for a user.’ The indicators provided in Nakagawa, Yang, and Garin, however each have different goals, different purposes, and different results, thus no motivation to combine these references results to teach the indicators of the claims. Because the indicators of these references are so different from each other, the references are not compatible with each other and any combination would be unpredictable and would destroy the goals of the references.
The reason given in the Office Action to combine Nakagawa, Yang, Garin, and Fisher is ‘to provide real-time interactive guidance for a user utilizing a head-mounted-display.’ The indicators provided in Nakagawa, Yang, Garin, and Fisher however each have different goals, different purposes, and different results, none of which teach the indicators of the claims, thus no motivation results to combine these references to teach the indicators of the claims.”
The Examiner disagrees. Wherein, Applicant arguments are directed toward the “goals”, “purposes”, and “results” in general as a motivation to combine the prior art, however Applicant fails to indicate wherein the applied motivation(s) is/are in opposition to MPEP 2143, for example:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; and
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Still further, Applicant fails to view to design incentives and/or the need or problem in the field of endeavor according to MPEP 2143:
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)). See MPEP § 2143 regarding the need to provide a reasoned explanation even in situations involving common sense or ordinary ingenuity. See also MPEP § 2144.05, subsection II, B.
Even further, Applicant fails to view the MPEP 2143 in relation with alternative teachings: 
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004), the claims of a utility patent application were directed to a shoe sole with increased traction having hexagonal projections in a "facing orientation." 391 F.3d at 1196-97, 73 USPQ2d at 1142. The Board combined a design patent having hexagonal projections in a facing orientation with a utility patent having other limitations of the independent claim. 391 F.3d at 1199, 73 USPQ2d at 1144. Applicant argued that the combination was improper because (1) the prior art did not suggest having the hexagonal projections in a facing (as opposed to a "pointing") orientation was the "most desirable" configuration for the projections, and (2) the prior art "taught away" by showing desirability of the "pointing orientation." 391 F.3d at 1200-01, 73 USPQ2d at 1145-46. The court stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of Id. In affirming the Board’s obviousness rejection, the court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Id. See also In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016).
In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), the patent claimed underpinning a slumping building foundation using a screw anchor attached to the foundation by a metal bracket. One prior art reference taught a screw anchor with a concrete bracket, and a second prior art reference disclosed a pier anchor with a metal bracket. The court found motivation to combine the references to arrive at the claimed invention in the "nature of the problem to be solved" because each reference was directed "to precisely the same problem of underpinning slumping foundations." Id. at 1276, 69 USPQ2d at 1690. The court also rejected the notion that "an express written motivation to combine must appear in prior art references…." Id. at 1276, 69 USPQ2d at 1690.
Moreover, in response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Nakagawa et al., Yang et al., and Garin et al. all rely on providing instruction to a user either visual or informationally in order to make the user aware of one or more objectives. Thus, said combination provides an advantage in obtaining a user’s engagement/interaction within a limiting viewing area, which is a problem they all share.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Therefore, Applicant’s arguments are not persuasive. 

Applicant argues (Remarks, Page 10, ¶ 3-5), that “The Office Action cites a reason to combine is to provide real-time interactive guidance for a user utilizing an HMD. The claims, however, set forth that the data is obtained before the event time at which the at least one event occurs in the video content. Thus, real-time systems as provided by Nakagawa, Yang, Garin, and Fisher fail to teach or suggest that the data is obtained before the event time at which the at least one event occurs in the video content.
You describes a sensory cue provided to a viewer in advance of an event. Nakagawa, Yang, Garin, and Fisher teach real-time interactions without the capability of providing any indicator prior to an event. Thus, Nakagawa, Yang, Garin, and Fisher are incompatible with You. No proper motivation to combine Nakagawa, Yang, Garin, and Fisher with You follows because the results of such a combination would destroy the real-time interactions of Nakagawa, Yang, Garin, and Fisher as well as You's system. Further, claim 8 is not able to be created from any combination of Nakagawa, Yang, Garin, Fisher, and You because of the missing teachings between the claims and these references.
Further, one of skill in the art could not reconcile the real-time or present navigation of Nakagawa, Yang, Garin, and Fisher with the advance system of You. The indicators of Nakagawa, Yang, Garin, Fisher, and You are all different, with different goals, different purposes, and different results.”
The Examiner disagrees. The real-time of the interactive guidance is subjective to a user. In other words, the real-time aspect within the reasons to combine corresponds to a speed at which inputs and/or feedback is perceived by a user. However, even in a real-time environment, wherein the visual cue/indicator (i.e. arrow) is presented, said visual cue/indicator is presented prior to the presentation of an event, You; [¶ 0060, ¶ 0062, ¶ 0073, ¶ 0092-0097, and ¶ 0101]). Still further, Applicant fails to view the relationship between the “sound object Ob” and the “target T”. Wherein, the sound object is displayed (in real-time to the user) within the viewing area prior to displaying of the target which is outside of the viewing area of the user (Nakagawa; [¶ 0128-0129, ¶ 0131, and ¶ 0136-0137]). Moreover, the sound object is displayed prior to the user’s awareness of the target which is outside of the display region (Nakagawa; [¶ 0120, ¶ 0125, and ¶ 0142]). And although, certain aspects within the teachings of Fisher et al. are associated with real-time, Applicant fails to view that the data is recorded and/or stored as well (Fisher; [¶ 0023, ¶ 0042, ¶ 0044-0047, and ¶ 0052-0053]; moreover, clustered video recordings [¶ 0048-0050], and ¶ 0052-0055]). Additionally although, certain aspects within the teachings of Garin et al. are associated with real-time, Applicant fails to view that the data is stored as well (Garin; [¶ 0028-0029 and ¶ 0062]). Thus, capability is shown through a user wanting to experience a user-interface in real-time and a system wanting to gather data previously store/recorded as well as in real-time in order to provide useful and/or robust information to a user.
Furthermore, Applicant arguments are directed toward the “capability”, “goals”, “purposes”, and “results” as a motivation to combine the prior art, however Applicant fails to indicate wherein the applied motivation(s) is/are in opposition to MPEP 2143, for example:

(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; and
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Still further, Applicant fails to view to design incentives and/or the need or problem in the field of endeavor according to MPEP 2143:
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)). See MPEP § 2143 regarding the need to provide a reasoned explanation even in situations involving common sense or ordinary ingenuity. See also MPEP § 2144.05, subsection II, B.
Even further, Applicant fails to view the MPEP 2143 in relation with alternative teachings: 
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004), the claims of a utility patent application were directed to a shoe sole with increased traction having hexagonal projections in a "facing orientation." 391 F.3d at 1196-97, 73 USPQ2d at 1142. The Id. In affirming the Board’s obviousness rejection, the court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Id. See also In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016).
In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), the patent claimed underpinning a slumping building foundation using a screw anchor attached to the foundation by a metal bracket. One prior art reference taught a screw anchor with a concrete bracket, and a second prior art reference disclosed a pier anchor with a metal bracket. The court found motivation to combine the references to arrive at the claimed invention in the "nature of the problem to be solved" because each reference was directed "to precisely the same problem of underpinning slumping foundations." Id. at 1276, 69 USPQ2d at 1690. The court also rejected the notion that "an express written motivation to combine must appear in prior art references…." Id. at 1276, 69 USPQ2d at 1690.
Moreover, in response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Nakagawa et al., Yang et al., Garin et al., and You et al. all rely on 
Therefore, Applicant’s arguments are not persuasive. 

Applicant argues (Remarks, Page 10, ¶ 6 to Page 11, ¶ 1), that “Respectfully, Applicant's position is that the proposed combination of the five (5) cited references relies on hindsight and that the incompatibilities and gaps of the cited references alone or in combination fall short of teaching or suggesting the claims.
Thus, none of the five (5) cited references renders obvious to ‘obtain data representative of a timeline from a metadata component of the video content, the timeline comprising information representative of an event time and a location of at least one event within the video content, wherein the data is obtained before the event time at which the at least one event occurs in the video content’ as set forth in claim 8 as amended. Further, none of the five (5) cited references renders obvious to ‘render the at least one indicator while rendering the portion of the video content, wherein the at least one indicator is rendered prior to the event time and in time for a user to move from the current viewpoint to the subsequent viewpoint before the event time at which the at least one event occurs in the video content’ as set forth in claim 8 as amended.”
The Examiner disagrees. Wherein Applicant's argument that the Examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Additionally, in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, Applicant’s arguments are not persuasive. 
Additionally, Fisher et al. teaches recorded video content wherein an event is linked to time and location information as metadata (Fisher; [¶ 0007, ¶ 0023, and ¶ 0028-0030]), You et al. teaches metadata which includes location and time of an event (You; [¶ 0078-0080]) within the video content (You; [¶ 0078 and ¶ 0081]), and You et al. also teaches recorded video using said metadata to locate events (You; [¶ 0091-0093, and ¶ 0096-0097]). Thus, Fisher et al. teaches the argued subject matter of “obtain data representative of a timeline from a metadata component of the video content, the timeline comprising information representative of an event time and a location of at least one event within the video content”. Still further, You et al. teaches the visual cue (i.e. arrow) being presented before the event is presented to a user corresponding to “wherein the data is obtained before the event time at which the at least one event occurs in the video content” (You; [¶ 0092-0097]; moreover, “events may be identified within the video content data, and those events may be indicated to a viewer by a sensory cue prior to the event being displayed in the buffer-delayed video playback” [¶ 0062]; and moreover, presenting content at any selected point in time [¶ 0101]). 
Even further, You et al. teaches visual cue (i.e. arrow) being presented before the event is presented to a user also corresponding to “render the at least one indicator You; [¶ 0092-0097]; moreover, “events may be identified within the video content data, and those events may be indicated to a viewer by a sensory cue prior to the event being displayed in the buffer-delayed video playback” [¶ 0062]).
Therefore, Applicant fails to provide a clear distinction between the applied prior art and the argued claimed subject matter.

Applicant’s arguments (Remarks, Page 11, ¶ 2), filed 03/24/2021, with respect to the rejection(s) of claim(s) 1 and 17 under 35 U.S.C § 103 have been fully considered but they are not persuasive due to claim 1’s and claim 17’s similarity to claim 8. See addressed arguments above.



Regarding dependent claims 2-7, 9-14, 16, 18, and 19:

Applicant argues (Remarks, Page 11, ¶ 4), that “Nakagawa, Yang, Garin, Fisher, and You are silent regarding different levels of interest. Nakagawa is not understood to disclose any rank indicative of at least one rank indicative of a level of interest among a plurality of different levels of interest in a timeline. Although Yang discloses that user B may direct user A to look in a certain direction, such a disclosure is not understood to be indicative of any level of interest among different levels. Thus, no combination of Nakagawa, Yang, Garin, Fisher, and You teaches or suggests ‘the at least one event within the video content is further associated, in the timeline, with at least one 
The Examiner disagrees. Wherein, Applicant fails to view the teaching of You et al., such that You et al. teaches the at least one rank indicative of a level of interest (You; the at least one rank/preference indicative of a level of interest (i.e. interest level 0 = not interested, interest level 1 = interested) in the timeline (i.e. frame sequence over time, recording) [¶ 0068-0069, ¶ 0075-0076, ¶ 0103, and ¶ 0125]; wherein, metadata is linked to viewing interest [¶ 0078-0080]; and, user preferences [¶ 0076 and ¶ 0125] and highlighted event of interest [¶ 0058-0060 and ¶ 0063] in a multi option environment [¶ 0082 and 0084-0085]).
Therefore, Applicant fails to provide a clear distinction between the applied prior art and the argued claimed subject matter.

Applicant argues (Remarks, Page 12, ¶ 1), that “Nakagawa, Yang, Garin, Fisher, and You are also silent regarding at least one rank indicative of a level of interest included in metadata. Thus, no combination of Nakagawa, Yang, Garin, Fisher, and You teaches or suggests ‘the at least one rank indicative of a level of interest is included in the metadata’ as set forth in dependent claims 19 and 20.”
The Examiner disagrees. Wherein, Applicant fails to view the teaching of You et al., such that You et al. teaches the at least one rank indicative of a level of interest included in metadata (You; the at least one rank/preference indicative of a level of interest included in metadata [¶ 0068-0069, ¶ 0075-0076, ¶ 0103, and ¶ 0125]; wherein, metadata is linked to viewing interest [¶ 0078-0080]).
Therefore, Applicant fails to provide a clear distinction between the applied prior art and the argued claimed subject matter.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 8-14, 16, 1-7, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al., US PGPUB No. 20160239252 A1, hereinafter Nakagawa, in view of Yang et al., US PGPUB No. 20170053545 A1, hereinafter Yang, in view of Garin et al., US PGPUB No. 20120176525 A1, hereinafter Garin, in view of Fisher et al., US PGPUB No. 20150244969 A1, hereinafter Fisher, and further in view of You et al., US PGPUB No. 20170026577 A1, hereinafter You.

Regarding claim 8, Nakagawa discloses an apparatus comprising at least one processor and at least one memory having stored instruction operative (Nakagawa; an apparatus of Fig. 2 comprising at least one processor and at least one memory having stored instruction operative [¶ 0071-0073 and ¶ 0091-0093]; moreover, trajectory/navigation information (i.e. arrow) and display region (i.e. portion of content) [¶ 0131, ¶ 0134, and ¶ 0136-0137], as illustrated within Fig. 14, via process/method of rendering [¶ 0114-0116], HMD [¶ 0113], and processor [¶ 0091-0093]; wherein, a display region corresponds to a viewing area [¶ 0008, ¶ 0013, and ¶ 0095-0096]), when executed by the at least one processor to cause the apparatus (Nakagawa; executed by the at least one processor to cause the apparatus of Fig. 2 [¶ 0131, ¶ 0134, and ¶ 0136-0137], as illustrated within Fig. 14; and moreover, the process of steps as depicted within Fig. 6 and even further the process of steps as depicted within Fig. 11 [¶ 0103, ¶ 0112, and ¶ 0127]) to:
obtain data representative of a timeline of the content (Nakagawa; the process/method, as addressed above, comprises obtaining data representative of a timeline attached to the content [¶ 0134, ¶ 0136, and ¶ 0138]; as illustrated within Fig. 14), the timeline comprising information representative of a location of at least one event within the content (Nakagawa; the timeline comprising information representative of a position/location and a trajectory/direction of at least one event within said content [¶ 0134, ¶ 0136, and ¶ 0138], as illustrated within Fig. 14; moreover, positioning information and viewing area in relation with a display region [¶ 0130, ¶ 0132, and ¶ 0134-0135], as depicted within Fig. 13); 

determine at least one indicator to direct attention toward a subsequent viewpoint from which to view the at least one event within the video content, the at least one indicator being determined according to a current viewpoint in the video content and the location of the at least one event within the video content; and 
render the at least one indicator while rendering the portion of the video content, wherein the at least one indicator is rendered prior to the event time and in time for a user to move from the current viewpoint to the subsequent viewpoint before the event time at which the at least one event occurs in the video content.  
However, Yang teaches determining at least one indicator to direct attention toward a subsequent viewpoint from which to view the at least one event within the content (Yang; determining at least one indicator 502 (i.e. icons, symbols, texts) of a viewing area to direct attention toward an alternate neighboring (i.e. subsequent) viewpoint/perspective from which to view the at least one event (i.e. target position P1) within the content [¶ 0025, ¶ 0027-0028, and ¶ 0030-0033], as illustrated within Fig. 5 and Fig. 6; moreover, guidance information [¶ 0030-0032], as depicted within Fig. 7, and rendering portion corresponding to a viewing area of the content corresponding to an image IMG [¶ 0022-0024]), the at least one indicator being determined according to a current viewpoint in the content and the location of the at least one event within the content (Yang; the at least one indicator (i.e. icons, symbols, texts) being determined according to the relative position to a current viewpoint in the content and the location of the at least one event (i.e. target position) within the content [¶ 0025, ¶ 0027, and ¶ 0030-0033]; moreover, determined according to (whether the target position P1 is in) the rendered portion of the content [¶ 0033]); and 
render the at least one indicator while rendering the portion of the video content (Yang; rendering the at least one indicator (i.e. icons, symbols, texts) while rendering the portion of the content [¶ 0025 and ¶ 0030], as further illustrated within Fig. 5 and Fig. 7; moreover, highlight indicator [¶ 0025 and ¶ 0027]).
Nakagawa and Yang are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a mixed visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Nakagawa, to incorporate determining at least one indicator to direct attention toward a subsequent viewpoint from which to view the at least one event within the content, the at least one indicator being determined according to a current viewpoint in the content and the location of the at least one event within the content; and render the at least one indicator while rendering the portion of the video content (as taught by Yang), in order to provide real-time interactive guidance for a user utilizing a head-mounted-display (Yang; [¶ 0003 and ¶ 0005-0007]).

video content; and
wherein the at least one indicator is rendered prior to the event time and in time for a user to move from the current viewpoint to the subsequent viewpoint before the event time at which the at least one event occurs in the video content.  
However, Garin teaches imaging content corresponding to video content (Garin; video content [¶ 0022 and ¶ 0025-0026]); and
render indicators when rendering a portion of a video content (Garin; render indicators when rendering a portion of a video content 502 [¶ 0047-0048], as depicted within Fig. 5; moreover, one or more arrows to indicate a target [¶ 0049-0051]).
Nakagawa in view of Yang and Garin are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a mixed visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Nakagawa as modified by Yang, to incorporate imaging content corresponding to video content; and render as taught by Garin), in order to provide an efficient and/or effective interactive guidance for a user (Garin; [¶ 0007]).
Nakagawa in view of Yang and Garin fails to disclose a timeline from a metadata component of the video content, the timeline comprising information representative of an event time and a location of at least one event within the content, wherein the data is obtained before the event time at which the at least one event occurs in the video content;
wherein the data is obtained before the event time at which the at least one event occurs in the content; and
wherein the at least one indicator is rendered prior to the event time and in time for a user to move from the current viewpoint to the subsequent viewpoint before the event time at which the at least one event occurs in the video content.  
However, Fisher teaches to: obtain data representative of a timeline from a metadata component of the video content (Fisher; generating/obtain data representative of a duration/timeline from a metadata component of the video content [¶ 0007 and ¶ 0048-0050] associated with user device 11 [¶ 0018 and ¶ 0023]; wherein, duration of video (i.e. timeline, time period, clustered time data) [¶ 0052-0053] is associated with transmitting or storing metadata [¶ 0054-0055] as well as clustering information [¶ 0048-0050]; additionally, popularity of object correlated with location, direction, and time data [¶ 0028-0029]), the timeline comprising information representative of a location of at least one event within the video content (Fisher; duration/timeline comprising information representative of an event time and a location/direction of at least one event within the video content [¶ 0007, ¶ 0023, and ¶ 0042]; moreover, popularity of object/event correlated with location, direction, and time data [¶ 0026, ¶ 0028-0029, and ¶ 0040]; wherein, a POI is determined based on a user’s duration of time in a specific direction and location or line-of-sight; additionally, recording data [¶ 0018-0020 and ¶ 0052-0053]); and 
determine at least one indicator to direct attention toward a subsequent viewpoint within the video content (Fisher; determine indicators (i.e. determined/calculated factors) to direct attention/focus toward a new/subsequent viewpoint within the video content [¶ 0007, ¶ 0023, and ¶ 0025-0026]; moreover, popularity of an object/event [¶ 0027-0029] and potential object or area of interest [¶ 0029-0031]), the at least one indicator being determined according to the rendered portion of the video content and the location of the at least one event within the video content (Fisher; the at least one indicator (i.e. factor) being determined [¶ 0028-0030] according to the rendered portion of the video content and the location and the direction of the at least one event [¶ 0025-0027] within the video content [¶ 0022-0023 and ¶ 0052-0053]).
Nakagawa in view of Yang and Garin and Fisher are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect for a display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Nakagawa as modified by Yang and Garin, to incorporate to: obtain data representative of a timeline from a as taught by Fisher), in order to provide real-time interactive guidance for a user utilizing a head-mounted-display (Fisher; [¶ 0004-0006]).
Nakagawa as modified by Yang, Garin, and Fisher fails to disclose wherein the data is obtained before the event time at which the at least one event occurs in the video content; and
wherein the at least one indicator is rendered prior to the event time and in time for a user to move from the current viewpoint to the subsequent viewpoint before the event time at which the at least one event occurs in the video content.  
However, You teaches to: obtain data representative of a timeline from a metadata component of the video content (You; obtaining data representative of a timeline (i.e. frame sequence over time, recording) from a metadata component of the video content [¶ 0077-0078 and ¶ 0081]; additionally, metadata associated with recorded video content [¶ 0072-0073]), the timeline comprising information representative of an event time and a location of at least one event within the content (You; the timeline (i.e. frame sequence over time, recording) comprising information representative of an event time and a location of at least one event within the content [¶ 0078-0080]; additionally, events are identifiable within the video content data and associated with metadata [¶ 0068-0070]; moreover, video data and flagged events [¶ 0129-0130]), wherein the data is obtained before the event time at which the at least one event occurs in the video content (You; wherein the data is obtained before the event time at which the at least one event occurs in the video content [¶ 0073-0075 and ¶ 0078-0080]; moreover, sensory cue [¶ 0073-0075] to indicate a future event [¶ 0072]); and
render the at least one indicator while rendering the portion of the video content (You; render the at least one indicator while rendering the portion of the video content [¶ 0073-0075]; moreover, rendering a visual cue [¶ 0091-0093], as illustrated within Figs. 5A-C, to indicate to a viewer that an event is about to occur [¶ 0094-0097]), wherein the at least one indicator is rendered prior to the event time and in time for a user to move from the current viewpoint to the subsequent viewpoint before the event time at which the at least one event occurs in the video content (You; the at least one indicator is rendered prior to the event time and in time for a user to move from the current viewpoint to the subsequent viewpoint before the event time at which the at least one event occurs in the video content [¶ 0094-0097], as illustrated within Figs. 5A-C; moreover, a cue is provided prior to an event [¶ 0068]).  
Nakagawa in view of Yang, Garin, and Fisher and You are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect for a display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Nakagawa as modified by Yang, Garin, and Fisher, to incorporate to: obtain data representative of a timeline from a metadata component of the video content, the timeline comprising information representative of an event time and a location of at least one event within the content, wherein the data is obtained before the event time at which the at least one event occurs in the video content; and render the at least one indicator while rendering the portion of the video content, wherein the at least one indicator is rendered prior to the event time and in time for a user to move from the current viewpoint to the subsequent viewpoint before the event time at which the at least one event occurs in the video content (as taught by You), in order to provide immersive video environment that allows a you be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 9, Nakagawa in view of Yang, Garin, Fisher, and You further discloses the apparatus of claim 8, wherein the at least one event within the content is further associated, in the timeline, with at least one rank indicative of a level of interest among a plurality of different levels of interest (You; the at least one event within the content, as addressed within the parent claim(s), is further associated with at least one rank/preference indicative of a level of interest among a plurality of different levels of interest (i.e. interest level 0 = not interested, interest level 1 = interested) in the timeline (i.e. frame sequence over time, recording) [¶ 0075 and ¶ 0103]; moreover, user preferences [¶ 0076 and ¶ 0125] and highlighted event of interest [¶ 0058-0060 and ¶ 0063] in a multi option environment [¶ 0082]; additionally, ranks also corresponding to imminent and less imminent [¶ 0084-0085]) and wherein the instructions are further operative to determine the at least one You; the at least one event within the content, as addressed within the parent claim(s), wherein the implicit instructions are further operative to determine the at least one indicator according to the at least one level of interest [¶ 0075-0076]; moreover, a user given multiple options of interest [¶ 0082] will be provided different indicators [¶ 0084-0088], such as visual indicators [¶ 0090]; additionally, indicators of one or more events [¶ 0105-0106] are given different degrees of cues [¶ 0107-0110] based in an interest level [¶ 0094-0095, ¶ 0114, and ¶ 0116]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Nakagawa as modified by Yang, Garin, Fisher, and You, to incorporate the at least one event within the content is further associated, in the timeline, with at least one rank indicative of a level of interest among a plurality of different levels of interest and wherein the instructions are further operative to determine the at least one indicator according to the at least one level of interest (as taught by You), in order to provide immersive video environment that allows a you be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 10, Nakagawa in view of Yang, Garin, Fisher, and You further discloses the apparatus of claim 8, wherein the subsequent viewpoint has a location and a viewing direction within the video content and wherein the location is different from a location of the current viewpoint (You; the subsequent viewpoint has a location and a viewing direction within the video content and wherein the location is different from a location of the current viewpoint [¶ 0094-0097], as illustrated within Figs. 5A-C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Nakagawa as modified by Yang, Garin, Fisher, and You, to incorporate the subsequent viewpoint has a location and a viewing direction within the video content and wherein the location is different from a location of the current viewpoint (as taught by You), in order to provide immersive video environment that allows a you be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 11, Nakagawa in view of Yang, Garin, Fisher, and You further discloses the apparatus of claim 8, wherein the video content is a projection of a dynamic three-dimension scene and wherein the location of the at least one event is determined according to an object of the three-dimension scene (Garin; the video content is a representation/projection of a dynamic 3D scene [¶ 0023, ¶ 0029, and ¶ 0034], as illustrated within Fig. 1, and wherein the location of the at least one event/target is determined according to an object of the 3D scene [¶ 0037 and ¶ 0047-0049], as illustrated within Fig. 5; moreover, augmented camera view of a real world environment [¶ 0025-0026]; and moreover, a target corresponding to a physical real-word object [¶ 0024]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Nakagawa as modified by Yang, Garin, Fisher, and You, to incorporate the video content is a projection of a as taught by Garin), in order to provide an efficient and/or effective interactive guidance for a user (Garin; [¶ 0007]).

Regarding claim 12, Nakagawa in view of Yang, Garin, Fisher, and You further discloses the apparatus of claim 8, wherein the location of the at least one event is determined according to a description of a shape of a two-dimension part of the video content (Garin; the location of the at least one event/target [¶ 0037 and ¶ 0047-0049] is determined according to a description/determination [¶ 0023-0025] of a shape/dimension of an image (i.e. 2D part) of the video content [¶ 0047-0048 and ¶ 0059]; as further illustrated within Fig. 1 and Fig. 5; moreover, measurements and/or image boundary [¶ 0028 and ¶ 0037]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Nakagawa as modified by Yang, Garin, Fisher, and You, to incorporate the location of the at least one event is determined according to a description of a shape of a two-dimension part of the video content (as taught by Garin), in order to provide an efficient and/or effective interactive guidance for a user (Garin; [¶ 0007]).

Regarding claim 13. Nakagawa in view of Yang, Garin, Fisher, and You further discloses the apparatus of claim 8, wherein the at least one indicator includes one or more visual objects to be overlaid on the rendered portion of the content (Nakagawa; the at least one indicator (i.e. icons, symbols, texts) included one or more visual objects to be overlaid on the rendered portion of the content [¶ 0136-0137], as depict within Fig. 14; moreover, overlapping (AR image) visual object with display region [¶ 0117, ¶ 0121, and ¶ 0123]).  
Garin further teaches imaging content corresponding to video content (Garin; video content [¶ 0047-0048], as depicted within Fig. 5; in addition, one or more arrows to indicate a target/event in an overlapping manner [¶ 0026 and ¶ 0048-0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Nakagawa as modified by Yang, Garin, Fisher, and You, to incorporate imaging content corresponding to video content (as taught by Garin), in order to provide an efficient and/or effective interactive guidance for a user (Garin; [¶ 0007]).

Regarding claim 14, Nakagawa in view of Yang, Garin, Fisher, and You further discloses the apparatus of claim 8, wherein the at least one indicator comprises a haptic effect (Garin; navigation instruction or other target related information comprises haptic effects [¶ 0026 and ¶ 0052-0054]; wherein, navigation instruction or other target related information corresponds to at least one (arrow) indicator [¶ 0048-0050]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Nakagawa as modified by Yang, Garin, Fisher, and You, to incorporate the at least one indicator comprises a as taught by Garin), in order to provide an efficient and/or effective interactive guidance for a user (Garin; [¶ 0007]).

Regarding claim 16, Nakagawa in view of Yang, Garin, Fisher, and You further discloses the apparatus of claim 14, further comprising haptic effectors (Garin; comprising touch screen (i.e. haptic effectors) [¶ 0026, ¶ 0042, and ¶ 0068] in relation with haptic feedback [¶ 0052-0053] for guiding a user [¶ 0054-0055]), wherein the instruction are further operative to render the haptic effects of the indicators on the haptic effectors (Garin; a processor [¶ 0062 and ¶ 0065-0066] configured to render the haptic effects of the (arrow) indicators on the touch screen (i.e. haptic effectors) [¶ 0052-0054]; moreover, haptic indicators in addition with visual indicators upon a screen [¶ 0053]; and moreover, visual indicators [¶ 0047-0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Nakagawa as modified by Yang, Garin, Fisher, and You, to incorporate comprising haptic effectors, wherein the instruction are further operative to render the haptic effects of the indicators on the haptic effectors (as taught by Garin), in order to provide an efficient and/or effective interactive guidance for a user (Garin; [¶ 0007]).  

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 8, due to the similarities claim 1 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 1; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Nakagawa; the process/method of rendering [¶ 0114-0116], via a HMD [¶ 0113], trajectory/navigation information (i.e. an arrow) when rendering a display region (i.e. portion of content) [¶ 0131, ¶ 0134, and ¶ 0136-0137], as illustrated within Fig. 14; wherein, a display region corresponds to a (limited) portion of content in relation with a viewing area [¶ 0008, ¶ 0013, and ¶ 0095-0096]; moreover, the process of steps as depicted within Fig. 6 and even further the process of steps as depicted within Fig. 11 [¶ 0103, ¶ 0112, and ¶ 0127]).
Nakagawa fails to disclose video content.
However, Garin teaches imaging content corresponding to video content (Garin; video content [¶ 0022, ¶ 0025-0026, and ¶ 0047-0048], as depicted within Fig. 5; in addition, one or more arrows to indicate a target/event in an overlapping manner [¶ 0048-0050]).
Nakagawa and Garin are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a mixed visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Nakagawa, to incorporate imaging content corresponding to video content (as taught by Garin), in order to provide an efficient and/or effective interactive guidance for a user (Garin; [¶ 0007]).
	(further refer to the rejection regarding claim 8)

Regarding claim 2, the rejection of claim 2 is addressed within the rejection of claim 9, due to the similarities claim 2 and claim 9 share, therefore refer to the rejection of claim 9 regarding the rejection of claim 2.

Regarding claim 3, the rejection of claim 3 is addressed within the rejection of claim 10, due to the similarities claim 3 and claim 10 share, therefore refer to the rejection of claim 10 regarding the rejection of claim 3.

Regarding claim 4, the rejection of claim 4 is addressed within the rejection of claim 11, due to the similarities claim 4 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 4.

Regarding claim 5, the rejection of claim 5 is addressed within the rejection of claim 12, due to the similarities claim 5 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 5.
	
Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 13, due to the similarities claim 6 and claim 13 share, therefore refer to the rejection of claim 13 regarding the rejection of claim 6.

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 14, due to the similarities claim 7 and claim 14 share, therefore refer to the rejection of claim 14 regarding the rejection of claim 7.

Regarding claim 19, Nakagawa in view of Yang, Garin, Fisher, and You further discloses the method of claim 2, wherein the at least one rank indicative of a level of interest is included in the metadata (You; the at least one rank/preference indicative of a level of interest, as addressed within the parent claim(s), is included in the metadata [¶ 0068-0069, ¶ 0075-0076, and ¶ 0125]; wherein, metadata is linked to viewing interest [¶ 0078-0080]; moreover, user profile data [¶ 0022, ¶ 0063, and ¶ 0087] linked to metadata [¶ 0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Nakagawa as modified by Yang, Garin, Fisher, and You, to incorporate wherein the at least one rank indicative of a level of interest is included in the metadata (as taught by You), in order to provide immersive video environment that allows a you be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 19, due to the similarities claim 20 and claim 19 share, therefore refer to the rejection of claim 19 regarding the rejection of claim 20.

Regarding claim 21, Nakagawa in view of Yang, Garin, Fisher, and You further discloses the apparatus of claim 9, wherein the at least one indicator includes at least one of a color code, a specific symbol, a countdown, and a haptic effect (Garin; navigation instruction or other target related information includes a haptic effect [¶ 0026 and ¶ 0052-0054]; wherein, navigation instruction or other target related information corresponds to at least one (arrow) indicator [¶ 0048-0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Nakagawa in view of Yang, Garin, Fisher, and You, to incorporate the at least one indicator includes at least one of a color code, a specific symbol, a countdown, and a haptic effect (as taught by Garin), in order to provide an efficient and/or effective interactive guidance for a user (Garin; [¶ 0007]).
	


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa, in view of Garin, in view of Fisher, and further in view of You.

Regarding claim 17, Nakagawa discloses a method (Nakagawa; processing [¶ 0071-0072] one or more steps [¶ 0114-0116], as depicted within Fig. 7, associated with rendering [¶ 0131, ¶ 0134, and ¶ 0136-0137], HMD [¶ 0113], and processor [¶ 0091-0093]; moreover, one or more steps of Fig. 6 [¶ 0103-0104, ¶ 0106, and ¶ 0112]) comprising: 
rendering a first segment of a content (Nakagawa; the method, as addressed above, comprises rendering a 1st segment of imaging content associated within display region A [¶ 0134 and ¶ 0136-0138]; wherein a 1st segment corresponds to part of the viewable area in relation with a display region A as indicated within Fig. 13 and 14); 
obtaining data representative of a timeline of the content (Nakagawa; the method, as addressed above, comprises obtaining data representative of a timeline of the imaging content [¶ 0134, ¶ 0136, and ¶ 0138]; moreover, timeline comprising information [¶ 0132, ¶ 0134-0136, and ¶ 0138]); 
determining from the timeline a location of at least one event within the content (Nakagawa; the method, as addressed above, comprises determining from the timeline a location (i.e. animation time between P1 and P7 or target T) of at least one event within the imaging content [¶ 0136-0138], as illustrated within Fig. 13 and Fig. 14; wherein, an even corresponding to a visualized object being add to a viewing area, a visualizing performing an animation, and/or a visualization reaching a target T [¶ 0106-0107, ¶ 0136, and ¶ 0138-0139], as illustrated within Fig. 6 and Fig. 14), wherein the at least one event is at the location outside the rendered first segment of the content (Nakagawa; the at least one event/target is at the location outside the rendered 1st segment of the imaging content ¶ 0136, and ¶ 0138-0139], as illustrated within Fig. 13 and Fig. 14); 
based on the location of the at least one event in the content and a first location and direction of a current viewpoint in the rendered first segment (Nakagawa; the method, as addressed above, comprises a determination [¶ 0140-0142], as illustrated within Fig. 11, is based on the location of the at least one event/target in the imaging content and a 1st location and direction of a current viewpoint [¶ 0121 and ¶ 0128-0130] in the rendered 1st segment [¶ 0134, ¶ 0136, and ¶ 0138-0139], as illustrated within Fig. 14; moreover, positioning information and viewing area in relation with a display region [¶ 0130, ¶ 0132, and ¶ 0134-0135], as depicted within Fig. 13), determining at least one indicator to4Dkt No. 2015P00098WOUS direct attention toward a subsequent viewpoint with a second location and direction viewpoint from which to view the at least one event from the current viewpoint in the rendered first segment (Nakagawa; the method, as addressed above, comprises determining at least one indicator (i.e. S531) to4Dkt No. 2015P00098WOUS direct attention toward an alternate/subsequent viewpoint with a 2nd location and direction viewpoint from which to view the at least one event/target [¶ 0131-0132 and ¶ 0140-0142] from the current viewpoint in the rendered 1st segment [¶ 0134, ¶ 0136, and ¶ 0138-0139] based on the location of the at least one event/target in the imaging content and a 1st location and direction of a current viewpoint, as addressed above); and 
providing the at least one indicator while rendering the first segment of the content (Nakagawa; the method, as addressed above, comprises providing the at least one indicator while rendering the 1st segment of the content [¶ 0138-0141], as illustrated within Fig. 11 and Fig. 14), wherein the at least one indicator is provided in time for a user to move from the current viewpoint to the subsequent viewpoint (Nakagawa; the at least one indicator is provided in time/duration for a user to move from the current viewpoint to the alternate/subsequent viewpoint [¶ 0141 and ¶ 0143-0144], as illustrated within Fig. 11 and Fig. 14; wherein a user is made aware of additional information (i.e. a target) [¶ 0142]).
Nakagawa fails to disclose imaging content corresponding to video content; and

determining from the timeline an event time and location of at least one event within the video content;
wherein the data is obtained before the event time at which the at least one event occurs in the video content; and 
providing the at least one indicator while rendering the first segment of the video content, wherein the at least one indicator is provided prior to the event time and in time for a user to move from the current viewpoint to the subsequent viewpoint before the event time at which the at least one event occurs in the video content.
However, Garin teaches imaging corresponding to video content (Garin; video content [¶ 0022 and ¶ 0025-0026]);
rendering indicators (Garin; render indicators within video content 502 [¶ 0047-0048], as depicted within Fig. 5; moreover, one or more arrows to indicate a target [¶ 0049-0051]);
rendering a first segment of a video content (Garin; rendering a 1st segment of a video content [¶ 0047-0048], as depicted within Fig. 5; moreover, video content [¶ 0022 and ¶ 0025-0026]); and
providing the at least one indicator while rendering the first segment of the video content (Garin; providing the at least one indicator while rendering the 1st segment of the content [¶ 0047-0049]).
Nakagawa and Garin are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Nakagawa, to incorporate imaging corresponding to video content; render indicators, rendering a first segment of a video content, and providing the at least one indicator while rending the first segment of the video content (as taught by Garin), in order to provide an efficient and/or effective interactive guidance for a user (Garin; [¶ 0007]).
Nakagawa as modified by Garin fails to disclose obtaining data representative of a timeline from a metadata component of the video content;
wherein the data is obtained before the event time at which the at least one event occurs in the video content; and
wherein the at least one indicator is provided prior to the event time and in time for a user to move from the current viewpoint to the subsequent viewpoint before the event time at which the at least one event occurs in the video content. 
However, Fisher teaches obtaining data representative of a timeline from a metadata component of the video content (Fisher; generating/obtain data representative of a duration/timeline from a metadata component of the video content [¶ 0007 and ¶ 0048-0050] associated with user device 11 [¶ 0018 and ¶ 0023]; wherein, duration of video (i.e. timeline, time period, clustered time data) [¶ 0052-0053] is associated with transmitting or storing metadata [¶ 0054-0055] as well as clustering information [¶ 0048-0050]; additionally, popularity of object correlated with location, direction, and time data [¶ 0028-0029]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Nakagawa as modified by Garin, to incorporate obtaining data representative of a timeline from a metadata component of the video content (as taught by Fisher), in order to provide real-time interactive guidance for a user utilizing a head-mounted-display (Fisher; [¶ 0004-0006]).
Nakagawa as modified by Garin and Fisher fails to disclose wherein the data is obtained before the event time at which the at least one event occurs in the video content; and
wherein the at least one indicator is provided prior to the event time and in time for a user to move from the current viewpoint to the subsequent viewpoint before the event time at which the at least one event occurs in the video content. 
However, You teaches rendering a first segment of a video content (You; rendering a 1st segment of a video content [¶ 0091 and ¶ 0093-0094], as illustrated by Fig. 5A);
obtaining data representative of a timeline from a metadata component of the video content (You; obtaining data representative of a timeline (i.e. frame sequence over time, recording) from a metadata component of the video content [¶ 0077-0078 and ¶ 0081]; additionally, metadata associated with recorded video content [¶ 0072-0073]);
determining from the timeline an event time and a location of a least one event within the video content (You; determining from the timeline (i.e. frame sequence over time, recording) an event time and a location of at least one event within the content [¶ 0078-0080]; additionally, events are identifiable within the video content data and associated with metadata [¶ 0068-0070]; moreover, video data and flagged events [¶ 0129-0130]), wherein the at least one event is at the location outside the rendered first segment of the video content (You; the at least one event is at the location outside the rendered 1st segment of the video content [¶ 0092 and ¶ 0095-0097]), wherein the data is obtained before the event time at which the at least one event occurs in the video content (You; wherein the data is obtained before the event time at which the at least one event occurs in the video content [¶ 0073-0075 and ¶ 0078-0080]; moreover, a cue is provided prior to an event [¶ 0068], sensory cue [¶ 0073-0075] to indicate a future event [¶ 0072], and video data associated with flagged events [¶ 0129-0130]);
based on the location of the at least one event in the video content and a first location and direction of a current viewpoint in the rendered first segment (You; determining at least one cue/indicator [¶ 0092-0093], based on the location of the at least one event in the video content and a 1st location and direction of a current viewpoint in the rendered 1st segment [¶ 0094-0095]), determining at least one indicator to4Dkt No. 2015P00098WOUS direct attention toward a subsequent viewpoint with a second location and direction viewpoint from which to view the at least one event from the current viewpoint You; determining at least one cue/indicator to4Dkt No. 2015P00098WOUS direct attention toward a subsequent viewpoint with a 2nd location and direction viewpoint from which to view the at least one event from the current viewpoint in the rendered 1st segment [¶ 0093 and ¶ 0095-0097], as illustrated within Figs. 5B-C, based on the location of the at least one event in the video content and a 1st location and direction of a current viewpoint in the rendered 1st segment as addressed above; moreover, a cue/indicator [¶ 0073-0075]); and 
providing the at least one indicator while rendering the first segment of the video content (You; providing the at least one cue/indicator [¶ 0092-0093] while rendering the 1st segment of the video content [¶ 0094-0095], as illustrated within Fig. 5A), wherein the at least one indicator is provided prior to the event time and in time for a user to move from the current viewpoint to the subsequent viewpoint before the event time at which the at least one event occurs in the video content (You; the at least one cue/indicator is provided prior to the event time and in time for a user to move from the current viewpoint to the subsequent viewpoint before the event time at which the at least one event occurs in the video content [¶ 0095-0097], as illustrated within Fig. 5C; moreover, a cue is provided prior to an event [¶ 0068]).  
Nakagawa in view of Garin and Fisher and You are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect for a display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Nakagawa as modified by Garin and Fisher, to incorporate rendering a first segment of a video content; obtaining data representative of a timeline from a metadata component of the video content; determining from the timeline an event time and a location of a least one event within the video content, wherein the at least one event is at the location outside the rendered first segment of the video content, wherein the data is obtained before the event time at which the at least one event occurs in the video content; based on the location of the at least one event in the video content and a first location and direction of a current viewpoint in the rendered first segment, determining at least one indicator to4Dkt No. 2015P00098WOUS direct attention toward a subsequent viewpoint with a second location and direction viewpoint from which to view the at least one event from the current viewpoint in the rendered first segment; and providing the at least one indicator while rendering the first segment of the video content, wherein the at least one indicator is provided prior to the event time and in time for a user to move from the current viewpoint to the subsequent viewpoint before the event time at which the at least one event occurs in the video content (as taught by You), in order to provide immersive video environment that allows a you be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 18, Nakagawa in view of Garin, Fisher, and You further discloses the method of claim 17, wherein the at least one indicator includes at least one of a color code, a specific symbol, a countdown, and a haptic effect (Garin; navigation instruction or other target related information includes a haptic effect [¶ 0026 and ¶ 0052-0054]; wherein, navigation instruction or other target related information corresponds to at least one (arrow) indicator [¶ 0048-0050]).
Nakagawa in view of Garin, Fisher, and You, to incorporate the at least one indicator includes at least one of a color code, a specific symbol, a countdown, and a haptic effect (as taught by Garin), in order to provide an efficient and/or effective interactive guidance for a user (Garin; [¶ 0007]).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616